The offense is transporting intoxicating liquor; the punishment confinement in the penitentiary for one year. A former appeal is reported in 16 S.W.2d at page 1090.
Appellant contends that the evidence is insufficient. We are unable to agree with his contention.
Appellant and Jess Williams were driving a Ford car without a top. Williams was driving the car and appellant was sitting by his side on the front seat. They carried under the hood of the car, in two kegs, twenty-five gallons of whiskey. Some of the liquor had run out, and there was a strong odor of whiskey about the car, When an officer stopped the car appellant jumped out and endeavored to run away. Williams said to the officer: "Catch that little sawed-off b-d; he is as guilty as I am." The officer stopped appellant and arrested him and Williams. Appellant offered no defense.
Appellant based an application for continuance on the absence of Honorable H. G. Woodruff, one of his attorneys. On this trial and the former trial appellant was represented by the firm of Patterson and Cates. On the present trial, in addition to the firm mentioned, appellant was represented by the firm of Burch and Woodruff, the junior member of the firm being the Honorable H. G. Woodruff. Upon reversal of the case upon former appeal, appellant employed Honorable H. G. Woodruff as one of his attorneys. The Legislature was convened prior to the instant trial, and was in session during the entire time consumed by the trial. Honorable H. G. Woodruff was a member of the House of Representatives, and by reason of such fact advised the trial judge by letter prior to the trial that he would be unable to appear and represent appellant on his trial. He requested the court to continue the case. Prior to the trial he filed his affidavit wherein he averred that as a *Page 464 
member of the Legislature he was in actual attendance on a session of the same; that it was impossible for him to be present on the trial of his client; and that his presence was necessary to a fair and proper trial of the cause. When the case was called for trial, the affidavit of appellant containing, with one exception, substantially the same averments was filed. Appellant's affidavit failed to state that the presence of Honorable H. G. Woodruff was necessary to a fair and proper trial of the cause. We quote Chapter 7, of the Acts of the Forty-First Legislature, Regular Session, as follows:
"In all suits, either civil or criminal, or in matters of probate, pending in any court of this State at any time the Legislature is in session, it shall be sufficient ground for a continuance of such cause if it shall appear to the court, by affidavit, that any party applying for such continuance, or any attorney for any party to such cause, is a member of either branch of the Legislature, and is in actual attendance on a session of the same, and that the presence of party or attorney is necessary to a fair and proper trial of the cause. Where a party to any cause is a member of the Legislature his affidavit need not be corroborated but where a continuance is sought by reason of the fact that an attorney for any party is a member of the Legislature such affidavit shall be made by both the party and his said attorney. On the filing of such affidavit the court shall continue the cause until ten days after the adjournment of the Legislature and such affidavit shall be proof of the necessity for such continuance, and such continuance shall be deemed one of right and shall not be charged against the defendant upon any subsequent application for continuance."
Under the terms of the statute, it was incumbent upon appellant, as well as upon his attorney, to file an affidavit containing the statutory requisites. These requisites are set forth in the statute in plain and unambiguous language. One of the requirements is that it shall be recited in the affidavit that the presence of the attorney "is necessary to a fair and proper trial of the cause." Appellant's affidavit is fatally defective in omitting the averment last mentioned. Hence it afforded no basis for a continuance, and the court properly overruled the application. We deem it unnecessary to decide whether the statute makes obligatory the granting of the continuance upon the filing of the affidavits in proper form. Hence we do not consider here the fact that appellant appears to have been ably represented by three attorneys, two of whom he had employed prior to the time he secured the services of Honorable H. G. Woodruff. *Page 465 
Two bills of exception, wherein complaint is made of the reception in evidence of certain testimony, are brought forward. These bills are entirely in question and answer form. The motion of the state that said bills be not considered must be sustained. Bills of exception in question and answer form, without the certificate of the trial judge that such form is necessary in order that the matter may be understood, cannot be considered. Lindley vs. State, 17 S.W.2d 47.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.